Citation Nr: 1128920	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include depression and schizophrenia.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disorder of the right lower extremity (claimed as a right hip and right knee disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Boston, Massachusetts, denying the claims currently on appeal.  

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in February 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The January 1977 rating decision denying entitlement to service connection for a psychiatric disorder and a disability of the right lower extremity was not appealed and is, therefore, final.  

2.  Evidence received since the January 1977 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder, and as such, the claim is reopened.  

3.  Evidence received since the January 1977 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a disability of the right lower extremity, and as such, the claim remains closed.  

4.  The evidence fails to demonstrate that the Veteran has a skin disorder that had its onset during his military service or was caused by any event, including any possible exposure to chemicals while he was in service.  


CONCLUSIONS OF LAW


1.  The January 1977 rating decision denying entitlement to service connection for a psychiatric disorder and a disability of the right lower extremity is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  New and material evidence has not been received and the Veteran's claim of entitlement to service connection for a disability of the right lower extremity remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  A skin disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letters provided to the Veteran in January 2008 and July 2008 included the criteria for reopening a previously denied claim and the criteria for establishing service connection.  The July 2008 letter also included information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate the claim of entitlement to service connection for a skin disorder because there is no evidence to satisfy the second or third McLendon criteria discussed above.  Specifically, while the Veteran has testified to an in-service incident regarding a gas chamber, as will be discussed in greater detail below, this testimony is not credible.  The record contains no other evidence of an in-service disease, event or injury involving the skin.  Also, there is no evidence to suggest that the Veteran's currently diagnosed dry skin manifested during, or as a result of, active military service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

In August 2008, the RO declined the Veteran's request to reopen his claims of entitlement to service connection for a disorder of the right lower extremity and an acquired psychiatric disorder.  Irrespective of the RO's actions, however, the Board must independently determine whether the Veteran has submitted new and material evidence sufficient to reopen his claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Psychiatric Disorder

The Veteran was denied entitlement to service connection for a psychiatric disorder in a January 1977 rating decision.  This claim was denied because the Veteran had been diagnosed with a personality and character disorder, and as such, this was a constitutional or developmental abnormality that was not considered to be a disability under the law.  However, the record demonstrates that the Veteran has since been diagnosed with a number of psychiatric disorders, including depression and schizophrenia, which would not necessarily be considered to be a developmental abnormality.  In addition, the Veteran testified during his February 2011 hearing that doctors had concluded that his mental disorder began during active duty.  Specifically, the Veteran indicated that a Dr. Rodriguez had linked his disability to military service.  

The above evidence qualifies as new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a mental disorder.  The Veteran's claim was initially considered only as a personality disorder.  However, in Clemons v. Shinseki, the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  23 Vet. App. 1 (2009).  In addition, the Veteran has provided testimony regarding the existence of positive etiological opinions.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claim of entitlement to service connection for a mental disorder is reopened.

Right Lower Extremity

This claim was originally denied by the RO in a January 1977 rating decision.  While the record reflects that the Veteran was denied service connection for a muscle condition of the right lower extremity, a review of the January 1977 rating decision clearly reflects that the Veteran's reported injuries of the right hip and right knee were taken into consideration.  The RO denied the claim because there was no evidence of a chronic disability related to an in-service injury.  Therefore, for the evidence to be material in this case, it must relate to this unestablished fact.  

With that having been said, the Board finds that new and material evidence has not been submitted in support of this claim.  Numerous VA outpatient treatment records have been submitted, but none of these records reflect that the Veteran suffers from a chronic disability of the right lower extremity.  Since this evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim, it is not material.  The Veteran also submitted copies of in-service treatment records.  However, the Veteran's in-service treatment records were part of the claims file at the time of the January 1977 rating decision.  Therefore, this evidence is not new.  

The Veteran has also submitted a number of lay statements in support of his claim, as well as providing testimony in a February 2011 hearing.  In these statements, the Veteran asserted that he injured his right knee and his right hip as a result of a fall during basic training.  However, the record already contained assertions made by the Veteran indicating that he injured his right leg during active military service at the time of the previous final decision.  As such, these statements are not new.  The Veteran again testified to hurting his right leg when falling in service during his February 2011 hearing.  Again, however, these assertions were already well-established at the time of the previous final denial.  

The record also contains a letter from the Veteran's wife dated September 2008.  According to this letter, she had witnessed the Veteran complaining about his right side being numb and his right knee hurting.  However, these assertions were already clearly established by the Veteran.  The recitation of statements made by the Veteran from his wife does not qualify as new and material evidence.  

Finally, the Veteran submitted photographs of himself from when he was younger.  These photos depict the Veteran with a cast of some sort on his right hand.  These photos are not relevant to the Veteran's claim as the issue of entitlement to service connection for a disability of the right upper extremity is not currently on appeal.  One of these photos does depict a cane leaning up against a chair in which the Veteran is seated.  However, this does not establish that the Veteran was suffering from any chronic disability of the right lower extremity.  In fact, a number of the photos depict the Veteran standing or with his legs crossed.  This evidence does not reflect any disability of the right lower extremity.  As such, it is not material to the Veteran's claim.  

In summary, the Veteran has not submitted evidence that is both new and material.  The Veteran has not submitted any evidence diagnosing a chronic disability of the right lower extremity.  The Veteran has simply reiterated his prior assertions that he suffered an injury during military service and that he experienced pain and numbness in the right lower extremity.  Therefore, none of the evidence received since the January 1977 rating decision raises a reasonable possibility of substantiating the Veteran's claim.  As such, the claim of entitlement to service connection for a disorder of the right lower extremity remains denied.  

Service Connection for a Skin Disability

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a skin disorder.  Specifically, the Veteran contends that he suffers from a chronic skin disability that manifested during his active military service.  However, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic skin disability that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect any diagnosis of a skin condition or any treatment or symptomatology associated with the skin.  Also, while the Veteran has indicated that he was exposed to Agent Orange during military service, there is no evidence of record in support of this claim.  The Veteran's DD-214 does not reflect any foreign or sea service and the evidence demonstrates that the Veteran was not in Vietnam.  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  The record contains no other evidence to suggest that the Veteran was exposed to Agent Orange while serving in the United States.  Therefore, there is no evidence of a chronic skin condition during active military service or of exposure to Agent Orange.  

The post-service medical records also fail to demonstrate that the Veteran has suffered from a chronic skin condition since his separation from military service.  According to an April 1994 VA outpatient treatment record, the Veteran had dry blotchy skin with occasional diffuse itching.  The record notes that the Veteran treated this condition with Eucerin.  The Veteran also reported being exposed to Agent Orange during this treatment, but as already discussed, the evidence of record does not support this assertion.  A January 1995 treatment record also notes that the Veteran was suffering from dry skin.  Neither of these records suggested any connection between the dry skin and the Veteran's military service, or, that this condition had been chronic for the past 20 years.  

The next evidence of record pertaining to the skin is a February 2002 VA outpatient treatment record.  According to this record, the Veteran was still using ammonium lactate lotion.  However, another record from February 2002 indicates that the Veteran's skin was clear.  A November 2003 examination of the Veteran's skin also revealed no suspicious lesions.  Finally, a May 2007 record indicates that the Veteran was using an absorbase topical ointment for dry or irritated skin.  The record contains no other medical evidence diagnosing any chronic disability or relating the Veteran's dry skin to military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a skin disorder.  There is no evidence of a skin disorder or any associated symptomatology during active military service.  Also, while the Veteran has reported exposure to Agent Orange, his DD-214 demonstrates that he never left the United States during service and there is no evidence to indicate he was otherwise exposed to Agent Orange during his service.  The first evidence of treatment for the skin is an April 1994 treatment record, which is nearly 20 years after the Veteran's separation from active duty.  Sporadic treatment records from this time until 2007 continue to note that the Veteran had dry skin.  However, none of these records suggest any possible relationship to military service or that the Veteran's dry skin was associated with a disability that had existed since his separation from active duty in 1975.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a skin disorder.  

The Board recognizes that the Veteran has testified to a chronic skin disorder that he believes is related to his military service.  During his February 2011 hearing, the Veteran testified to an incident when his skin was burned inside of a "gas chamber."  The Veteran also stated that he had suffered from burning marks or occasional blisters since that time.  As a lay person, the Veteran is certainly competent to testify to the existence of a chronic skin condition.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be credible.  One factor for consideration is the complete lack of evidence of skin symptomatology during active military service.  In fact, there is no evidence of a skin condition until an April 1994 treatment record.  At this time, the Veteran reported being exposed to Agent Orange.  However, during his February 2011 hearing, the Veteran recounted an incident in which he was inside of a "gas chamber."  There is no other evidence in support of time in a gas chamber and the different versions of events espoused by the Veteran undermine the credibility of his claim regarding in-service onset.  As such, the Veteran's testimony does not demonstrate entitlement to a skin condition.  

The record also contains a statement from the Veteran's wife dated September 2008.  According to this statement, she had witnessed the Veteran's skin condition get worse over time.  This statement does not demonstrate entitlement to service connection.  The Board is not disputing that the Veteran currently suffers from problems with dry skin.  However, the fact that this condition may have worsened over the years does not demonstrate that it manifested during, or as a result of, active military service.  As such, the statement of the Veteran's wife does not demonstrate entitlement to service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin disorder must be denied.


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  

New and material evidence having not been received, the Veteran's claim of entitlement to service connection for a disability of the right lower extremity remains closed.  

Entitlement to service connection for a skin disorder is denied.  


REMAND

As already discussed, the Veteran contends that he is entitled to service connection for a psychiatric disorder, to include depression and schizophrenia.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this claim.  

As noted in the previous section, the Veteran's claim was previously considered as one of entitlement to service connection for a personality disorder.  However, he has also been diagnosed with other disabilities, including depression and schizophrenia, so consideration of these conditions must be undertaken as well.  See Clemons, 23 Vet. App. at 1 (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  

In addition, the Veteran should be asked to provide copies of the medical records in which he indicated that he received a positive etiological opinion.  In the alternative, the Veteran should provide VA with sufficient information to allow these records to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Appeals Management Center (AMC) should contact the Veteran and ask him to submit evidence relating to his assertion that he has received positive etiological opinions for his psychiatric disorder(s) in the past.  He should also be provided with a Form 21-4142 and notified that if he does not have copies of the evidence he referred to during his February 2011 hearing, he should provide VA with the information requested on this form and return it to VA so that an attempt can be made to obtain the relevant record(s).  Any negative response should also be incorporated into the claims file.  

2.  After completion of the above, the AMC should review the evidence of record in support of the Veteran's claim and readjudicate his claim as one of entitlement to service connection for a psychiatric disorder, to include depression and schizophrenia.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

The Appeals Management Center (AMC) requested that the Veteran fill out a VA Form 21-4142 so that private records in support of the Veteran's claim could be identified and hopefully obtained.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


